Case 1:19-cv-02877-DLC Document 29 Filed 07/29/19 Page 1of1
Case 1:19-cv-02877-DLC Document 28 Filed 07/29/19 Page 1 of 1

[THOMPSON ATLANTA CLEVELAND DAYTON WASHINGTON, D.C,
H! N E CINCINNATI COLUMBUS NEW YORK

 

 

 

 

USDC SDNY
DOCUMENT
July 29, 2019 ELECTRONICALLY FILED
Via ECF DOC # _
The Honorable Denise L. Cote DATE PILED: Tea eog

 

 

 

 

 

United States District Judge
United States District Court for the Southern District of New York
United States Courthouse

New vurk NY 10007-1312 MEMO ENDORSED

Re: Signify North America Corporation, et al. v. Delta Light (USA) LLC, et al.
1:19-ev-02877-DLC (S.D.N.Y.)

Dear Judge Cote:

We represent defendants Delta Light (USA) LLC and Delta Light N.V. (collectively,
“Defendants”) in the above-captioned action. We write respectfully to request permission for an
attorney to appear telephonically at the initial pretrial conference scheduled for August 2, 2019.

Lead counsel Stephen J. Butler, who is based in Cincinnati, Ohio, requests permission to
appear telephonically as a result of a health issue that affects his ability to travel to New York
City at this time. Co-counsel for Defendants Arthur P. Licygiewicz will attend the conference in
person.

Thank you for your consideration of this matter,

Respectfully submitted,
/sf Emily J. Mathieu

Emily J. Mathieu

LANL
/ Ak, AF Rory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Emily.Mathiex@ThompsonHine.com F: 282.344.6101 0: 2£2.908.3963 em 4834-5565-4045,1
THOMPSON HINE LLP 335 Madison Avenue ww, ThompsonHine.com
ATTORNEYS AT LAW 12th Floor O: 242.344.5680

New York, New York 16017-4611 F: 212.344.6101

 
